Opinion by
Oliver, C. J.
At the trial, the importer testified that the articles are never bought or sold as jewelry and that thley are always bought as souvenirs by tourists visiting Puerto Rico. An examination of collective exhibit 1 showed that the articles in question are miniature wooden curios in the form of shoes, drums, puppets, castanets, and maracas, appropriately colored. All of the articles are rather crudely constructed, and each of them has a small safety pin arranged in such a manner as to permit the article to be worn on a dress or on the lapel of a coat. Attached to the safety pin is a very small wooden plate bearing the words, “Puerto Rico,” giving to each of the articles positive identification as a souvenir or novelty of said Island. On the record presented, the claim of the plaintiff was sustained.